Citation Nr: 1518309	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured left leg.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to December 2005.  She also served on active duty for training (ACDUTRA) from August 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The issues of entitlement to service connection for a left knee condition and a right knee condition addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not have residuals of a fractured left leg.


CONCLUSION OF LAW

The criteria for service connection for residuals of a fractured left leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in an April 2008 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  Additionally, VA provided an examination in May 2015.  Specifically regarding the claim involving the residuals of a fractured left leg, the examination is adequate for adjudicative purposes.  The VA examiner performed in-person examinations, reviewed the Veteran's subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions regarding residuals of a fractured left leg.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Furthermore, in February 2015, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the issues currently being decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, her representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why she felt service connection is warranted for residuals of a fractured left leg and for bilateral knee conditions.  The undersigned made several inquiries as to the facts concerning the Veteran's conditions, including questions designed to determine if VA had all relevant records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board considered and complied with the VCAA provisions regarding the duties to notify and assist.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Consideration of the issue of service connection for residuals of a fractured left leg on the merits is appropriate at this time.

II. Analysis

The Veteran and her representative contend that the Veteran has residuals of a fractured left leg related to a stress fracture diagnosed in service in November 2003 as grade I stress fracture of proximal left femoral diaphyseal region.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As noted, a threshold requirement in all service connection claims is that there is a current disability.  For the reasons explained below, the Board finds that the record does not show that the Veteran has a disability resulting from residuals of a fractured left leg.

The Veteran has reported vague complaints of leg pain.  The Veteran was afforded a VA leg examination in May 2013.  The examiner noted that the Veteran reported that her stress fracture in service was asymptomatic.  The examiner provided a diagnosis of resolved femur and leg stress fracture.  In other words, the left leg was found normal on examination, and thus, no diagnosis of a left leg disability was made.  Accordingly, the examination report shows that the Veteran does not have a current left leg disability, to include residuals of a fractured left leg.  There is no competent medical evidence of record which contradicts the May 2013 VA examiner's finding of no current left leg disability.  Instead, other medical evidence of record supports the VA examiner's report that any in-service left leg stress fractures have since resolved.  Specifically, STRs from January 2004 include left femur MRI results showing no stress fracture.  Although the Veteran is competent to report leg pain, she is not competent to diagnose the disability causing the leg pain, and the competent medical evidence in this case shows that there is no current diagnosed disability related to the resolved stress fracture in service, or any other aspect of service.  Therefore, the Board finds that the competent medical evidence of record weighs against a finding of a current disability of residuals of a fractured left leg.  Without a current disability, a claim of entitlement to service connection must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim of service connection for residuals of a fractured leg, the doctrine is not applicable in this case.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of a fractured left leg is denied.

REMAND

The Board finds that further development is necessary before the issues of entitlement to service connection for a left knee condition and a right knee condition are decided.

The Veteran's STRs dated October17, 2003, reveal complaints of pain in the knees caused by "road march."  Also, as noted by the Veteran's representative in a September 2014 statement, the RO, in the August 2008 rating decision, indicated an assessment of chondromalacia patellae in STRs dated October 2003.  However, after review of the Veteran's October 2003 STRs, it does not appear that such an assessment was indicated in the STRs of record, apart from what appears to be a list of the Veteran's in-service treatments and diagnoses received from the Department of Defense in June 2008.

Furthermore, while the May 2013 VA examiner provided a diagnosis of retropatella pain syndrome left knee and a negative nexus opinion, the examiner's rationale states that the Veteran's "now resolved bone scan results was most likely radiating discomfort to her left knee."  The rationale does not address whether or not the Veteran's current left knee pain, or the current diagnosis of retropatella pain syndrome, is related to an assessment of chondromalacia patellae, if any such assessment existed.  Thus, clarification is needed regarding whether or not the Veteran had an in-service diagnosis of chondromalacia patellae and whether or not there are missing STRs indicating that diagnosis because such information is potentially relevant to the Veteran's claim of service connection for a left knee condition.

The Board notes that the VA examiner reported a diagnosis of normal right knee, but in the rationale the examiner reported that the Veteran "now has a bilateral knee issue."  At the VA examination and at the Board hearing, the Veteran contended that she developed a right knee condition secondary to her left knee condition.  Because a decision regarding service connection for a left knee condition has not yet been rendered, the issue of service connection for a right knee condition may not be rendered as it is intertwined with the left knee issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Because it is unclear from the VA examiner's report whether an assessment of chondromalacia patellae was considered and because it is unclear whether or not the Veteran has a current right knee disability, the Board finds that, specifically regarding the left and right knee claims, the May 2013 examination is not adequate for adjudication of those claims.  Therefore, the Veteran should be afforded another VA examination and opinion on remand that addresses the potential in-service diagnosis of chondromalacia patellae and the Veteran's contention that she has a current right knee disability that was caused, or aggravated, by a left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the remand and because the Veteran stated at the hearing that she only receives treatment from VA for her knees, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records, to include confirming whether there are any missing STRs relating to an assessment of chondromalacia patellae.

2.  After allowing for appropriate time for response to the requests above, schedule the Veteran for a VA examination with a physician for the Veteran's knees.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether or not the Veteran has a diagnosed left knee disability.

b. If a current left knee disability is diagnosed, then the examiner should provide an opinion as to whether the left knee disability at least as likely as not (50 percent probability or greater) is related to the Veteran's military service, to include consideration of any assessment of chondromalacia patellae.  The examiner should explain the medical basis for the conclusions reached.

c. Indicate whether or not the Veteran has a diagnosed right knee disability.

d. If a current right knee disability is diagnosed, then the examiner should provide an opinion as to whether the left knee disability at least as likely as not (50 percent probability or greater) is related to the Veteran's military service, to include consideration of any assessment of chondromalacia patellae.  The examiner should explain the medical basis for the conclusions reached.

e. If a left knee disability is found to be related to service but a right knee disability is not found to be directly related to service, the examiner should opine as to whether any right knee disability is at least as likely as not (50 percent probability or greater) caused or aggravated by the service-connected left knee disability, to include the theory of putting more stress on the right knee due to favoring the left knee.  The examiner should explain the medical basis for the conclusions reached.  If aggravation of the right knee disability by the left knee disability is found, the examiner must attempt to establish a baseline level of severity of the right knee disability prior to aggravation by the left knee disability.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


